Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grújales, J.), rendered February 8, 1993, convicting him of robbery in the first degree (three counts), attempted robbery in the first degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*596There is no merit to the defendant’s contention that his right to be present during all pertinent parts of the trial was violated when the jury was polled in his absence (see, CPL 260.20). The defendant was forcibly removed from the courtroom after his outburst during the reading of the verdict. He was advised by both the court and his counsel of his right to be present during the polling of the jury, the consequences of his absence therefrom, and that the polling would proceed without him if he did not return to the courtroom. The defendant’s unresponsiveness to this advice was, in essence, a knowing, voluntary, and intelligent waiver of his right to be present for the polling of the jurors (see, People v Epps, 37 NY2d 343, 350, cert denied 423 US 999; see also, People v Miller, 184 AD2d 375; cf., People v Parker, 57 NY2d 136, 141). Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.